DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending, with claims 1, 3, and 5 currently amended, and claims 8-10 new.

Specification
Examiner acknowledges the amendment to the title filed on April 29, 2022. The objection to specification in previous Office Action filed on February 03, 2022 is hereby withdrawn.

Claim Objections
Examiner acknowledges the amendment to claim 1 filed on April 29, 2022. The claim objections in the previous Office Action filed on February 03, 2022 are hereby withdrawn.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendment to claim 3 filed on April 29, 2022. The 35 U.S.C. § 112 rejections in the previous Office Action filed on February 03, 2022 are hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamanaka (US PG-Pub No.: 2020/0225529 A1, hereinafter, “Yamanaka”), prior art of record. 30
Regarding claim 1, Yamanaka discloses a light-emitting device (10; see Yamanaka, FIGs. 1 and upside-down 2) comprising:
a first substrate (21, ¶ [0021]);
a light-emitting element (not shown, part of 20 and described in ¶ [0021]) arranged on the first substrate (21, ¶ [0027]);
a second substrate (30, FIG. 2 and ¶ [0021]) covering the light-emitting element (part of 20), wherein the second substrate (30) is a one-piece component (FIG. 2); and
a filling layer (24, FIG. 2) that bonds the second substrate (30) and the first substrate (part of 20), wherein,
in plan view, a first side of an outer edge of the second substrate (30), a second side of the outer edge of the second substrate (30), and a third side of the outer edge of the second substrate (30) do not overlap with the first substrate (part of 20, FIGs. 1 and 2; 30 is outside 20).

Regarding claim 2, Yamanaka discloses the light-emitting device according to claim 1, wherein the second substrate (30) includes a housing portion (30) that houses the light-emitting element (part of 20), the housing portion (30) includes a wall portion corresponding to the first side, the second side, and the third side of the second substrate (30, FIGs. 1 and 2 and ¶ [0021]).

Regarding claim 3, Yamanaka discloses the light-emitting device according to claim 2, wherein the wall portion (30) extends along a thickness direction (up-down) of the first substrate (part of 20), in plan view from the thickness direction (up-down), a lower end of the wall portion (30) is positioned on an opposite-side from a first surface (top surface) of the first substrate (21), at which the light-emitting element (part of 20) is arranged (upside-down FIG. 2 and ¶ [0027]).
Regarding claim 4, Yamanaka discloses the light-emitting device according to claim 3, wherein a distance in the thickness direction (up-down) between the lower end of the wall portion (30) and the first surface (top surface of 21) is greater than a thickness of the first substrate (30, FIG. 2).

Regarding claim 5, Yamanaka discloses a light-emitting device (310; see Yamanaka, FIGs. 1 and upside-down 5) comprising:
a first substrate (26+50, FIG. 6);
a light-emitting element (not shown, part of 320 and described in ¶ [0021]) arranged on the first substrate (26+50, FIG. 5);
a second substrate (330, FIG. 5) covering the light-emitting element (part of 320), wherein the second substrate (330) is a one-piece component (FIG. 5); and
a filling layer (24+15+12+13+16, FIG. 5) that bonds the second substrate (330) and the first substrate (26+50, FIG. 5), wherein,
the second substrate (330) includes a housing portion (330, FIG. 5) that houses the light-emitting element (part of 320, FIG. 5),
the housing portion (330) includes a wall portion (FIGs. 1 and 5) corresponding to three sides of an outer edge of the second substrate (330) in plan view,
the wall portion (wall of 330) extends along a thickness direction (up-down) of the first substrate (50+26),
a lower end of the wall portion (wall of 330) is provided with a convex pattern (333, FIG. 5),
a concave pattern that fits the convex pattern (333) is provided at a surface (top surface) of the first substrate (50+26) at which the light-emitting element (part of 320) is arranged (upside-down FIG. 5).

Regarding claim 6, Yamanaka discloses the light-emitting device according to claim 5, wherein the concave pattern includes the same material as a material of the first substrate (50+26, FIG. 5).

Regarding claim 7, Yamanaka discloses an electronic apparatus comprising the light-emitting device according to claim 1 (see statement above regarding claim 1).

Regarding claim 8, Yamanaka discloses the light-emitting device according to claim 1, wherein the filling layer (24) is completely filled between the first substrate (21) and the second substrate (30, FIG. 2).

Regarding claim 9, Yamanaka discloses the light-emitting device according to claim 5, wherein the filling layer (24+15+12+13+16) is completely filled between the first substrate (26+50) and the second substrate (330, FIG. 5).

Regarding claim 10, Yamanaka discloses a light-emitting device (10; see Yamanaka, FIGs. 1 and 2) comprising:
a first substrate (not shown, part of 20 and described in ¶ [0021]);
a light-emitting element (not shown, part of 20 and described in ¶ [0021]) arranged on the first substrate (¶ [0021]);
a second substrate (50) covering the light-emitting element (part of 20, FIG. 2); and
a filling layer (12+13+16, FIG. 2) that bonds the second substrate (50) and the first substrate (part of 20), wherein,
in plan view, a first side (left) of an outer edge of the second substrate (50), a second side (right) of the outer edge of the second substrate (50), a third side (front) of the outer edge of the second substrate (50), and a part of a fourth side (bottom) of the outer edge of the second substrate (50) do not overlap with the first substrate (part of 20, FIGs. 1 and 2), and another part of the fourth side (bottom) of the outer edge of the second substrate (50) overlaps with the first substrate (part of 20, FIG. 2).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot because the new ground of rejection relies on the updated mapping using prior art of record, and does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/XIA L CROSS/Primary Examiner, Art Unit 2892